               Case 2:20-cv-00869-JAD-VCF Document 5 Filed 08/03/20 Page 1 of 3



 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 JEREMY WILLIAMS,                                            Case No. 2:20-cv-00869-JAD-VCF

 5                      Plaintiff
                v.
 6                                                                      Order Dismissing
   CLARK COUNTY DETENTION CENTER,                                       and Closing Case
 7 et. al.,

 8                      Defendants

 9

10            Plaintiff Jeremy Williams brings this civil-rights lawsuit to redress constitutional

11 violations that he claims he suffered while in the custody of the Clark County Detention Center.

12 On June 16, 2020, this Court denied plaintiff’s application to proceed in forma pauperis for

13 prisoners and ordered the plaintiff to either pay the $400 filing fee or file a complete in forma

14 pauperis application for non-prisoners by July 16, 2020. 1 That deadline expired without a new

15 application or payment of the filing fee.

16            District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 2 A

18 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

19 court order, or failure to comply with local rules. 3 In determining whether to dismiss an action

20
     1
         ECF No. 4.
21   2
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     3
22   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
23 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
              Case 2:20-cv-00869-JAD-VCF Document 5 Filed 08/03/20 Page 2 of 3



 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 4

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 5 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 6 and that warning was given here. 7 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

15 based on the plaintiff’s failure to file a complete application to proceed in forma pauperis for

16 non-prisoners or pay the filing fee as ordered. The Clerk of Court is directed to ENTER

17 JUDGMENT accordingly and CLOSE THIS CASE. No other documents may be filed in

18 this now-closed case. If Williams wishes to pursue his claims, he must file a complaint in a new

19

20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 4 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 5
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     7
         ECF No. 4 at 1.

                                                         2
           Case 2:20-cv-00869-JAD-VCF Document 5 Filed 08/03/20 Page 3 of 3



 1 case, and he must either pay the $400 filing fee or file a complete in forma pauperis application

 2 for non-prisoners in that new case.

 3         Dated: August 3, 2020

 4                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
